PRECEDENTIAL

                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                          _____________

                                           No. 11-1773
                                          _____________

                                 JOHN IVAN SUTTER, M.D.
                                            v.
                               OXFORD HEALTH PLANS LLC,
                                                 Appellant
                                      _____________

                               On Appeal from the District Court
                                 for the District of New Jersey
                                        (No. 05-cv-2198)
                          District Judge: Honorable Garrett E. Brown
                                         _____________

          Before: FUENTES, CHAGARES, Circuit Judges, and POGUE, Judge1

                                ORDER AMENDING OPINION

        It appearing that first paragraph, first line of the opinion filed April 3, 2012 omitted the
first name of the appellee, at the direction of the Court it is hereby O R D E R E D that the
opinion is amended as follows:

       Oxford Health Plans, LLC, and Dr. John Ivan Sutter are parties to a Primary Care
       Physician Agreement, drafted by Oxford, which contains a broad arbitration clause.


For the Court,


Marcia M. Waldron, Clerk
Date:        April 4, 2012
MB/cc:       Eric D. Katz, Esq.
             P. Christine Deruelle, Esq.

1
  Hon. Donald C. Pogue, Chief Judge, United States Court of International Trade, sitting by
designation.
Adam N. Saravay, Esq.
Edward Soto, Esq.